EXHIBIT 10.2
 
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amendment (this “Amendment”) to Amended and Restated Employment Agreement
is entered into as of July 23, 2014 between Signal Genetics, Inc., a Delaware
corporation (the “Company”), and Samuel D. Riccitelli (the “Executive”).
 
WHEREAS, the Company and the Executive previously entered into that certain
Amended and Restated Employment Agreement, dated as of June 17, 2014 (the
“Agreement”) (capitalized terms not otherwise defined in this Amendment have the
meanings set forth in the Agreement); and
 
WHEREAS, the Parties desire to amend the Agreement to clarify certain legal
compliance provisions under Section 409A of the Internal Revenue Code of 1986
(the “Code”);
 
NOW, THEREFORE, in consideration of the above recitals and the mutual premises
contained in this Amendment, the Parties amend the Agreement as follows:
 

 
1.
A new Section 4.15 is hereby added to the Agreement to read as follows.

 

 
4.15 
Section 409A of the Code.

 

 
(a)
It is intended that the provisions of this Agreement qualify for exemption from,
or comply with, Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations thereunder as in effect from time to time (collectively,
hereinafter, “Section 409A”), and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with such intent.  For purposes
of Section 409A, each payment made pursuant to this Agreement will be deemed to
be a “separate payment” as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).

 

 
(b)
Neither Executive nor any of Executive’s creditors or beneficiaries shall have
the right to subject any deferred compensation (within the meaning of Section
409A) payable under this Agreement or under any other plan, policy, arrangement
or agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Employer Plans”)
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Executive or for Executive’s benefit under any Employer Plan may not be reduced
by, or offset against, any amount owing by Executive to the Company or any of
its affiliates.

 

 
(c)
To the extent required by Section 409A, any payment or benefit that would be
considered deferred compensation subject to, and not exempt from, Section 409A,
payable or provided upon a termination of Executive’s employment, shall only be
paid or provided to Executive upon his “separation from service” (within the
meaning of Section 409A) and, for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “termination of
employment” or like terms shall mean “separation from service”.  If, at the time
of Executive’s “separation from service” (within the meaning of Section 409A),
(i) Executive is a “specified employee” (within the meaning of Section 409A and
using the identification methodology selected by the Company from time to time)
and (ii) the Company makes a good faith determination that an amount payable
under this Agreement or under any Employer Plans constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid any accelerated or additional taxes or penalties under
Section 409A, then the Company shall not pay such amount on the
otherwise-scheduled payment date, but shall instead accumulate such amount and
pay it, without interest, on the first business day after such six-month period
(or, if earlier, upon the Executive’s death).

 
 
 

--------------------------------------------------------------------------------

 

 
(d)
Except as specifically permitted by Section 409A or as otherwise specifically
set forth in this Agreement, the reimbursements and in-kind benefits provided to
Executive under this Agreement and any Employer Plan during any calendar year
shall not affect the reimbursements or in-kind benefits to be provided to
Executive under the relevant section of this Agreement or any Employer Plan in
any other calendar year, and the right to such reimbursements and in-kind
benefits cannot be liquidated or exchanged for any other benefit and shall be
provided in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any
successor thereto. Further, in the case of reimbursement payments, such payments
shall be made to Executive on or before the last day of the calendar year
following the calendar year in which the underlying fee, cost or expense is
incurred.

 

 
(e)
Notwithstanding any provision of this Agreement or any Employer Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to any Employer
Plan as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, except as specifically
provided in this Agreement, Executive shall be solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on Executive or
for his account in connection with any Employer Plan or this Agreement
(including any taxes and penalties under Section 409A), and neither the Company
nor any of its subsidiaries and affiliates shall have any obligation to
indemnify or otherwise hold Executive harmless from any or all of such taxes or
penalties.  The Company makes no representations concerning the tax consequences
of Executive’s participation in the Employer Plans or this Agreement under
Section 409A of the Code or any other Federal, state or local tax
law.  Executive’s tax consequences shall depend, in part, upon the application
of relevant tax law, including Section 409A, to the relevant facts and
circumstances.

 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
2.   Except as specifically modified herein, the Agreement shall remain in full
force and effect.  The Agreement, as modified by this Amendment, contains the
entire agreement and understanding among and between the Parties with respect to
the subject matter hereof, and supersedes any prior agreement and understanding
among them with respect to the subject matter of this Agreement.
 
3.   This Amendment may be executed in any number of counterparts, including
facsimile or an e-mail of a PDF file containing a copy of the signature page of
the person executing this document, each of which shall be an original, but all
of which together shall constitute one in the same instrument.
 
 
* * * * *
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date first written above.
 
EXECUTIVE:
 
EMPLOYER:
           
Samuel D. Riccitelli
 
Signal Genetics, Inc.
            /s/ Samuel D. Riccitelli   By: /s/ Bennett S. LeBow       Name:
Bennett S. LeBow   July 22, 2014   Title:
Chairman of the Board of Directors
 
Date
            7/23/14      
Date
 


 
 